Citation Nr: 0031558	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  99-13 478	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a low 
back disorder and, if so, whether all the evidence both old 
and new warrants the grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran had active, uncharacterized, service from July 
1988 to December 1988, and active service which was 
characterized as honorable from October 1990 to May 1993.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 1998 from the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA), which determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for "low back pain."  The Board 
notes that the veteran's claim is currently under the 
jurisdiction of the Baltimore, Maryland RO.

It is noted that the appellant appeared at a hearing before 
the undersigned Veterans Law Judge on November 2, 2000, at 
which time he testified with respect to the claim now at 
issue before the Board.  A transcript of that hearing has 
been associated with the record on appeal.   

The Board points out that by means of a letter dated in 
November 2000 from the veteran's accredited representative, 
the issue of entitlement to service connection for 
hypertension was raised.  As this issue has not been 
adjudicated by the RO, it is referred to the RO for all 
action as appropriate.

It is also noted that the appellant submitted additional 
evidence to the Board at his November 2000 hearing for which 
he requested waiver of the RO's consideration thereof in 
favor of review by the Board.  Accordingly, the Board will 
accept and consider the evidence submitted by the appellant 
pursuant to 38 C.F.R. § 20.1304(c) (2000).



FINDINGS OF FACT

1.  The RO last denied service connection for low back pain 
by rating decision issued in June 1994.  The veteran did not 
initiate an appeal, and the decision became final.

2.  The evidence added to the record subsequent to the June 
1994 decision of the RO, and pertaining to his low back 
disorder claim, consists of VA and private medical records, a 
letter from United States Coast Guard personnel, and the 
veteran's own statements (including hearing testimony) on 
appeal.

3.  Evidence submitted since the June 1994 rating decision, 
when viewed in the context of the entire record, is new and 
material, is probative, and does bear directly and 
substantially upon the issue concerning entitlement to 
service connection for a low back disorder.  


CONCLUSIONS OF LAW

1.  The June 1994 RO decision denying service connection for 
low back pain is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 3.104 (2000). 

2.  Additional evidence received since the RO denied 
entitlement to service connection for low back pain in June 
1994 is new and material, and accordingly, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior, unappealed RO decisions are final and may not be 
reopened absent the submission of new and material evidence 
warranting revision of the previous decision.  38 U.S.C.A. §§ 
5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 
20.200, 20.302 (2000).  Where a final RO decision existed on 
a claim, that claim may not be thereafter reopened and 
allowed, and a claim based upon the same factual basis may 
not be considered by the Board.  38 U.S.C.A § 7104(b) (West 
1991).  The exception is that if new and material evidence is 
presented or secured with respect to the claim, the Secretary 
shall reopen the claim and review the former disposition.  
See 38 U.S.C. §§ 5108, 7104 (West 1991).  The Federal Circuit 
has specifically held that the Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and that before the Board may 
reopen such a claim, it must so find.  See Barnett v. Brown, 
83 F. 3d 1380, 1383 (Fed. Cir. 1996).

Pursuant to the holding in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the legal hurdle adopted in Colvin v. Derwinski, 
1 Vet. App. 171 (1991), and related cases, see e.g. Sklar v. 
Brown, 5 Vet. App. 140, 145 (1993), Robinette v. Brown, 8 
Vet. App. 69 (1995) and Evans v. Brown, 9 Vet. App. 273 
(1996), that required reopening of claim on the basis of "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome" of the case was declared invalid.  Thus, 
the Federal Circuit held in Hodge that the legal standard 
that remains valid was that contemplated under 38 C.F.R. 
§ 3.156(a) that requires that in order for new evidence to be 
material, the new evidence should "bear[ ] directly and 
substantially upon the specific matter under consideration . 
. . [and must be] so significant that it must be considered 
in order to fairly decide the merits of the claim."

Accordingly, the Board will consider whether new and material 
evidence has been submitted in accord with the holding in 
Hodge, supra.  No prejudice to the veteran is exercised by 
the Board's appellate disposition herein, regardless of the 
fact that the RO has heretofore utilized the language set out 
in the Colvin case, because the more flexible Hodge standard 
accords the appellant a less stringent "new and material" 
evidence threshold to overcome.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Fossie v. West, 12 Vet. App. 1 
(1998).

The Board further observes that the United States Court of 
Appeals for Veterans Claims (Court) has provided instruction 
in determining which evidence is to be considered as newly 
presented for purposes of deciding whether to reopen a claim.  
In Evans, supra, the Court explained that in order to reopen 
a previously and finally disallowed claim (whether decided by 
the Board or an RO), there must be new and material evidence 
presented or secured since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Generally, to establish service connection there must be 
medical evidence of a current disability, see Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  Positive 
medical evidence of a nexus may be rebutted, in an 
appropriate case, by medical evidence that demonstrates the 
significance of a lack of continuity of symptomatology.  Rose 
v. West, 11 Vet. App. 169, 171-72 (1998).  

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).

The RO determined that service connection was not established 
for low back pain in a June 1994 rating decision.  The rating 
decision indicated that the veteran had complained of low 
back pain in February 1993 and that X-ray examination 
accomplished at that time showed normal findings; mechanical 
back pain was diagnosed.  The rating decision also indicated 
that service connection was not warranted for low back pain 
because the complaints were acute and resolved without 
evidence of chronic disability.  It was also mentioned that 
in the absence of an associated disease process, complaints 
of pain is not disability for which service connection may be 
granted under the law.  The veteran was notified of this 
decision in June 1994.  He did not file a timely appeal.  

Applying the Court's instructions to the instant case, the 
Board's analysis of the evidence submitted for the purpose of 
reopening this claim must include a review of all of the 
evidence submitted subsequent to the June 1994 RO 
determination.

The evidence of record at the time that the RO considered 
this issue in June 1994 consisted of the veteran's service 
medical records and the report of an April 1994 VA 
examination.  

The veteran's service medical records include a Report of 
Medical Examination dated in March 1990.  The report shows 
that clinical evaluation of the veteran's spine was noted to 
be normal.  A Report of Medical History, also dated in March 
1990, shows that the veteran indicated that he had never had 
recurrent back pain.  A radiologic consultation 
request/report dated in February 1993 shows that the veteran 
complained of recurrent low back pain.  X-ray testing of the 
lumbosacral spine was noted to be normal; no evidence of bony 
trauma was noted.  The veteran is also shown to have been 
treated in March 1993 for complaints of chronic recurrent low 
back pain.  Mechanical back pain, probably secondary to poor 
body mechanics/posture, was diagnosed.  

Review of the above-mentioned April 1994 VA examination 
report shows that the veteran did not complain of any back-
related symptomatology.  No back or spine condition was 
noted.

Evidence submitted since the June 1994 decision of the RO is 
shown to include VA and private medical records, a letter 
from United States Coast Guard personnel, and the transcript 
from the above-mentioned November 2000 hearing.  

Review of the VA medical records includes an outpatient 
treatment record dated in July 1997 which included diagnoses 
of low back pain and muscle spasm.  A health record dated in 
August 1997 indicated that the veteran returned for follow-up 
treatment for low back pain.  Examination showed stable 
lumbar spine with decreased range of motion.  The diagnosis 
was low back pain.  A MRI [magnetic resonance imaging] report 
dated later in August 1997 revealed the presence of a small 
posterocentral disc herniation at L4-5, that the lumbar 
vertebra were normal in height and grossly well-aligned, and 
that there was no bony spinal canal stenosis.  The Board 
notes that this cited evidence clearly shows that the veteran 
currently has a low back condition.  

Also of record is a letter dated in February 1999 from a 
Commanding Officer with the Coast Guard.  The letter, 
concerning medical treatment, noted that between January 1994 
and Mach 1998, while residing in North Carolina, the veteran 
received intermittent medical treatment at the support center 
in Elizabeth City, North Carolina for low back pain.  It was 
added that a conservative treatment regime was utilized in 
conjunction with Nonsteroidal Anti-Inflammatory Drugs 
(NSAID).  This treatment was noted to have alleviated the 
veteran's signs and symptoms associated with the veteran's 
back complaints and allowed him to adequately perform the 
tasks associated with everyday living.  The letter also noted 
that there were no available records at the facility, but 
included a telephone number for the clinic in the event that 
further assistance was required.  

A VA orthopedic examination is shown to have been conducted 
in May 1999.  Review of the examination report shows that the 
veteran reported injuring his back during active duty while 
stationed at Fort Bragg during Desert Storm.  He reported 
experiencing chronic back discomfort on and off until he was 
discharged in 1993 and that since then he had "self-
managed" his own pain.  The veteran's symptoms were reported 
to be more of a chronic back sprain, with no radiation.  The 
diagnosis was chronic back sprain, with a possible small 
herniated disc at L4-5 based on MRI report brought to the 
examination by the veteran.  The examiner characterized the 
veteran's disorder, regardless of the etiology, as mild.  

Also of record is a note on prescription script from a 
private physician, M. B. Mehboob, M.D., submitted by the 
veteran in August 1999.  Dr. Mehboob indicated that the 
veteran was treated on March 8, 1993, for low back pain, 
probably from small herniation of the L4-5 disc.  Treatment 
records associated with this March 1998 treatment are not 
shown to be of record.  The Board does note, however, that 
the RO sought to obtain treatment records from Dr. Mehboob in 
November 1999 and that a private X-ray report was 
subsequently received by VA in March 2000.  The X-ray report, 
dated in February 2000, shows that chronic low back pain was 
indicated and that X-ray findings were essentially negative.  

A letter is also shown to have been received by VA from Dr. 
Mehboob in April 2000.  The letter, dated in March 2000, 
indicates that the veteran was evaluated in March 2000 for 
low back pain follow-up and that he was applying for social 
service disability benefits related to trauma incurred on 
March 8, 1993, while in the service.  It was also noted that 
in February 2000 the veteran was seen for complaints of low 
back pain and that physical and radiographic examination were 
both reported to be, in essence, essentially normal.  

A private MRI report dated in September 2000 shows that mild 
disc bulge and degeneration at L3-4, congenitally small 
spinal canal with mild epidural lipomatosis causing further 
thecal sac tapering, and no focal spinal stenosis was 
diagnosed.  

The Board also notes that a letter dated in November 2000, 
and shown to have been written by a VA physician, Erica M. 
Scavella, M.D., an internist, discusses the history of the 
veteran's treatment and complaints regarding his back.  Dr. 
Scavella noted that the veteran continued to have lower back 
pain with shooting pains into the left leg, which represented 
peripheral neuropathy.  Dr. Scavella opined that the initial 
injury which occurred in 1993 while in the military was not 
fully evaluated at that time as there was no imaging studies 
done.  It was added that since that time the veteran's back 
pain and peripheral neuropathy had worsened.  The physician 
went on to opine that, without any other injury, and due to a 
lack of a thorough evaluation initially, it would appear that 
the veteran was currently experiencing pain as a result of 
the injury which occurred in 1993.  

In the course of a hearing conducted before the undersigned 
in November 2000, the veteran denied having a back disorder 
prior to entering the military.  He added that he injured his 
back while wrestling at Fort Bragg during the fall of 1992.  
He added that he had not injured his back following his 
service separation in the course of his employment.  The 
veteran's representative stated that on the day of service 
separation, May 3, 1993, an annotation of "low back pain" 
was documented.  The Board notes that review of the evidence 
of record does not show that this May 1993 service medical 
record is on file.  The veteran added that he was first 
treated for back pain following his service separation at a 
Coast Guard medical clinic in Elizabeth City a few months 
after his service separation.  He added that he was currently 
being treated, as well as being prescribed prescription 
medications, by a VA physician.

Upon review of the evidence of record and consistent with the 
Federal Circuit's instructions in Hodge, supra, the Board 
finds that the veteran has submitted new and material 
evidence such as to reopen his claim for service connection 
for a low back disorder.  "New" evidence has been 
submitted, specifically, the above discussed November 2000 
letter provided by a VA physician which essentially provides 
a nexus between the veteran's current back problems and his 
period of service.  Also, several other medical records, also 
discussed above, go to indicate that the veteran currently 
has a back condition.  Accordingly, the Board finds that new 
and material evidence has been received with regard to the 
veteran's claim for service connection for a low back 
disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

The evidence cited above is found by the Board to be 
probative as to the issue currently on appeal, and, in 
addition, to bear directly and substantially upon the issue 
concerning entitlement to service connection for a low back 
disorder.  



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disorder is 
reopened, and to this extent the appeal is granted.  

REMAND

Having reopened the claim for service connection for a low 
back disorder, de novo review of all the evidence is 
indicated.  The Board has a duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.159 (2000).  This duty to 
assist involves obtaining relevant medical reports and 
examinations where indicated by the facts and circumstances 
of the individual case.  See Abernathy v. Principi, 3 Vet. 
App. 461 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In this instance, it is clear that the veteran currently 
suffers from back-related problems, such as pain and 
peripheral neuropathy.  This fact, coupled with the fact that 
he was diagnosed as having mechanical back pain not long 
before his 1993 service separation, necessitates, in the 
opinion of the Board, that a professional medical opinion be 
sought as to the etiology of the veteran's current low back-
related problems.  

The Board also points out that of record is shown to be a VA 
Form 21-22, Appointment of Veterans Service Organization as 
Claimant's Representative, 
which indicates that the veteran had appointed the Disabled 
American Veterans (DAV) to afford him representation.  The 
veteran is noted to have signed the form in September 2000.

In order for a recognized organization to be designated as an 
appellant's representative, an appellant must execute a VA 
Form 21-22 "Appointment of Veterans Service Organization as 
Claimant's Representative."  38 C.F.R. § 20.602 (2000).  
This, as indicated above, has been accomplished by the 
veteran.  
Of significance, review of the claims folder does not 
indicate that, following the appointment of DAV in September 
2000, a local accredited representative from DAV has had an 
opportunity to review the claims folder and provide written 
argument prior to returning the claims folder to the Board.  
The law provides that a veteran has the right to full 
representation in all stages of an appeal by a recognized 
organization.  38 C.F.R. § 20.600 (2000).

In view of the foregoing, further appellate consideration 
will be deferred and the issue is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all VA and 
private medical care providers, to 
include Dr. Mehboob, who treated the 
veteran for back problems not already 
associated with the claims file.  
Specifically, an attempt should be to 
obtain all treatment records concerning 
treatment afforded the veteran by Dr. 
Mehboob on March 8, 1993.  After securing 
the necessary release, the RO should 
obtain these records.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  The 
veteran should specifically be informed 
that treatment records concerning 
treatment received by Dr. Mehboob may 
prove probative as to his current appeal.  
If private treatment is reported and 
those records are not obtained, the 
veteran and his representative should be 
provided with information concerning the 
negative results and afforded an 
opportunity to obtain the records.  38 
C.F.R. § 3.159 (2000).

2.  The RO should seek to associate with 
the claims folder any and all service 
medical records associated with the 
veteran's periods of service which have 
not already been so associated, to 
include the separation examination dated 
in May 1993.  In addition, VA treatment 
records referred to by the veteran (see 
1. above), if applicable, should be 
associated with the claims folder.  The 
RO should also seek to obtain all records 
reflective of any and all treatment 
afforded the veteran at the Coast Guard 
medical clinic located in Elizabeth City, 
North Carolina.  

3.  Thereafter, the claims folder, 
especially copies of all medical records 
concerning back-related treatment and/or 
testing, if supplied, should be referred 
to a VA orthopedist.  The veteran should 
be scheduled for a comprehensive VA 
orthopedic examination to determine the 
nature and extent of any low back 
pathology.  The examination must be 
conducted by an appropriate orthopedist.  
All indicated tests should be conducted.  
The claims file and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the study.  The 
examiner is requested to express an 
opinion regarding the etiology of any 
diagnosed low back disorders, and state 
whether any of the current findings are 
related to the veteran's periods of 
active service.  The examination report 
must reflect a review of pertinent 
material in the claims folder, including 
the service medical records.  The report 
of the examination should include the 
complete rational for all opinions 
expressed.

4.  The RO should inform the veteran of 
the consequences of failing to report for 
a VA examination without good cause as 
set forth in 38 C.F.R. § 3.655 (2000).

5.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
opinions rendered by the VA orthopedist.  
If the examination report does not 
include fully detailed descriptions of 
etiology, the report must be returned to 
the examiner for corrective action.  38 
C.F.R. § 4.2 (2000) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

6.  Thereafter, the RO should afford the 
local representative the opportunity to 
review the veteran's claims folder and 
present arguments.  See 38 C.F.R. 
§ 20.600 (2000).   

7.  After the development requested above 
has been completed to the extent 
possible, the RO should, on a de novo 
basis, readjudicate the issue concerning 
entitlement to service connection for a 
low back disorder.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded a reasonable period of time in 
which to respond.  The supplemental 
statement of the case should provide any 
additional pertinent laws and regulations 
and rationales for the decision reached.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 12 -


